Citation Nr: 0422362	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-12 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a skin rash.

5.  Entitlement to service connection for athlete's foot.

6.  Entitlement to service connection for a tooth and gum 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1965 through September 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In his Notice of Disagreement, received in February 2002, the 
veteran raised contentions to the effect that service 
connection was warranted for psychiatric disability, a 
gastrointestinal disorder, and diabetes mellitus.  Those 
claims have not been certified to the Board on appeal nor 
have they otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over those claims 
and they will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2003).  They are referred to 
the RO, however, for appropriate action.


REMAND

In his VA Form 9 (Appeal to Board of Veterans' Appeals), 
received by the RO in August 2003, the veteran requested a 
hearing before a Veterans Law Judge at the Board's offices in 
Washington, D.C.  38 C.F.R. § 20.702 (2003).  That hearing 
was scheduled for July 12, 2004, however, in a statement, 
received at the RO on June 30, 2004, the veteran requested 
that such hearing be held at the RO's offices in Columbia, 
S.C.  38 C.F.R. § 20.703 (2003).  In July 2004, the 
undersigned Veterans Law Judge granted that request.  

In light of the foregoing, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The VA will notify you if further action is required on your 
part.  The following actions are to be performed:

Schedule the veteran for a hearing to be 
held at the RO before a member or members 
of the Board.  Ensure that the appellant 
and his representative are afforded 
timely notice of that hearing.  Following 
the hearing, return the claims file to 
Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to the 
final disposition of any of the issues on appeal.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on those matters.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



_________________________________________________ 
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




